Title: Cotton Tufts to John Adams, 24 April 1777
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      April 24. 1777
     
     I wrote to you last Week by Mr. Thos. Russell who was to set out for Philadelphia on Monday last. In it I gave you some Account of the Bill for regulating Prices &c. (entituled an Act to prevent Monopoly and Oppression) and the curious State we have been in since its Publication; it will not be long before I shall be able to give You a more particular Account of its Effects—something decisive must shortly take Place. Many of the necessaries of Life are not to be purchasd such as Corn, Flax and Wool. Yet no Body starves—nor freezes. Foreign Articles are bought and sold only by those who are daring enough to buy and sell at any Rate or by those whose Necessities compel them to it.
     
     It is reported that the Committee of Salem have thrown open the Mercantile Stores and obliged the owners to an Observance of the Acts. If this Measure is adopted in all the trading Towns, it is likely the Act will be observed, otherwise I think it will fail.
     Some have thought, that a general Regulation of the Articles commonly bought and sold in America, made by Congress and binding on all the States would have been more extensively useful and have met with a more chearful Obedience.
     Ought not all matters of Trade that affect the whole be directed by that Body that represents the whole and in whom the supreme Power is lodged? If particular States undertake to meddle with matters of Trade and thereby prejudice other States, what must follow, but Disaffection and Disunion.—I do not indeed wish that the Congress would undertake a Matter of this Kind at present like unto what has been done by the New England States, But wish that all Affairs of Commerce may be under the Guidance of that Body and that all Duties, Customs &c. in Trade might be the same throughout America (and its Money the same) unless some local Circumstances forbid.
     We hear that a Number of capital Ships are to be built by order of Congress. With respect to the Expediency of it, May not the following Queries have some Weight.—Suppose a Vessell of 60 Guns to be built in so short a Time as the present Exigencies of our affairs require to render it of Use in the present Contest, what Number of Men are to be employd in building and what will be the expence of the same? Suppose it to be built, what Number of Men are required to man her and where are they to be procurd.—Three Frigates built 12 Months past are not yet equipt for sea. What would be the Condition of a 60 Gun Ship. How long must she lay and how is she to be manned.
     It has been our Misfortune to be plungd into more Business than we could possibly conduct with any Degree of Clearness and to enter upon new Business before we had finishd old. Necessity has often compelled us to this. Wisdom points out what is profitable and necessary to be done, but Means are not always at hand. In this Case We must pass on to what is practicable and content ourselves with a Lesser Good where we cant obtain a greater.
     Must not a Land Army (under Providence) be our main Security and Dependance? If so Every Measure that materially prevents the raising of Men for that Purpose must necessarily injure us. The greater the Number of Men employ’d at Wages above the Soldiers, the Less Number of Soldiers will be obtaind. Few Men will enter the Service at 2s. per Day when they can get at Home 4s. or 6s. In short must not every Thing bend to that one Point Viz. Raising and maintaining an Army sufficient for our Defence. Should we overcome our Enemies, and enjoy Peace, there will at that Time be multitudes thrown out of Business. Perhaps building Capital Ships would answer a good Purpose and prevent a Stagnation frequently attending Peace.
     Our Army is not filled up with that Alacrity and Dispatch that might be wishd for. If We enquire into the true Causes, among others We shall find, that the Demand of Men for Shipping of one kind and another, and the high Wages given to Tradesmen, Labourers &c. may be reckond among the capital Causes. I dont mention the plenty of Money as a cause operating on those mentiond for that may rather be considerd as short livd and limited or rather I would feign consider it so and am strongly in the Faith, that it will eer long be scarce and valuable.
     My Dear Sir, I have given You a strange Mess of Politics, and will no longer transgress upon your Patience. Leaving you to your better Thoughts I am with much Esteem, Your Affectionate Friend & H Sert.
     In the margin: Yours and the other Families connected are well.
    